Citation Nr: 1432712	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  13-12 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for pneumonia.

2.  Entitlement to service connection for bronchiectasis, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for a dental disability for compensation purposes.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel
INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran and his wife appeared at a hearing before the undersigned Veterans Law Judge in August 2013.

At the time of the August 2013 hearing, the Veteran submitted additional evidence not considered at the time of the April 2013 statement of the case (SOC).  However, he waived agency of original jurisdiction (AOJ) consideration of any additional evidence during the hearing.  See 38 C.F.R. § 20.1304(c) (2013).  The Board may therefore consider such evidence.  Other additional evidence was received as well, but it pertains to a claim not on appeal; the evidence is not pertinent to the pneumonia or bronchiectasis claim.

The issue of entitlement to a dental disability on appeal is limited to compensation purposes and does not include a claim for purposes of receiving VA outpatient treatment and services.  The RO has referred the claim for treatment purposes to the Veterans Health Administration (VHA) to initially determine the Veteran's basic eligibility for VA outpatient dental treatment.  See 38 U.S.C.A. § 1712 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.381, 17.161 (2013).  

The issue of entitlement to service connection for a dental disability for compensation purposes is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  Service connection for pneumonia was denied in a July 1968 rating decision on the basis that there was no evidence of any current pneumonia or residuals of pneumonia; the Veteran did not appeal the decision.

2.  The evidence received since the July 1968 rating decision includes VA treatment records and an April 2010 private treatment record noting the Veteran's history of recurrent pneumonia, as well as his and his wife's August 2013 testimony that he has experienced recurrences of pneumonia since his discharge from service.  This evidence relates to an unestablished fact necessary to substantiate the claim for service connection for pneumonia.  

3.  The Veteran's in-service episodes of pneumonia in December 1963 and November 1964 were not chronic; and any current recurrences of pneumonia are not related to service or any incident therein.  

4.  Any currently diagnosed bronchiectasis has not been etiologically linked to the Veteran's service, any incident therein or to any service-connected disabilities.


CONCLUSIONS OF LAW

1.  The July 1968 rating decision that denied service connection for pneumonia is final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 19.118, 19.153 (1968).

2.  The criteria for reopening the claim of service connection for pneumonia have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  The criteria for service connection for pneumonia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

4.  The criteria for service connection for bronchiectasis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

In an application to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

A December 2011 letter satisfied the duty to notify provisions.  The Veteran was notified of the type of evidence necessary to reopen the claim of service connection for pneumonia, namely, new and material evidence.  The Veteran was also notified that the claim was previously denied because the record did not show current evidence of pneumonia or residuals thereof.   Additionally, the Veteran was notified of the type of evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of a present disability; and evidence of a relationship between the present disability and the injury or disease or event, causing an injury or disease, during service.  Moreover, a subsequent July 2012 letter notified the Veteran of the type of evidence needed to substantiate a claim of service connection on a secondary basis.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in the April 2013 SOC.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Thus, VA's duty to notify has been met.

The Veteran's service treatment records, VA medical treatment records and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.    

A VA examination was conducted in March 2013; the record does not reflect that the examination and opinion is inadequate for deciding the claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination is predicated on review of the claim file and examination of the Veteran.  Medical analyses were applied to the facts of the case to reach the conclusion reached in the opinion and the examination is adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Thus, VA's duty to assist has also been met.

Analysis

New and Material Evidence

The Veteran is seeking to reopen his claim of entitlement to service connection for pneumonia, which was originally denied by a July 1968 rating decision because there was no evidence of any current pneumonia or residuals of pneumonia.  See generally, 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  The Veteran did not appeal the rating decision.  That decision is final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 19.118, 19.153 (1968).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence on file at the time of the July 1968 rating decision consists of the Veteran's service treatment records that show treatment for bronchial pneumonia in December 1963 and lobar pneumonia in November 1964 with no residuals.  An April 1968 VA examination report was also of record indicating a history of pneumonias with a negative chest x-ray study.  

The evidence associated with the claim file subsequent to the July 1968 rating decision includes VA treatment records, dated as early as February 2005, indicating the Veteran had been diagnosed with pneumonia several times since his discharge.  An April 2010 private treatment record also notes the Veteran's history of recurrent pneumonias since service.   The evidence added to the claim file since the July 1968 rating decision also includes the Veteran's and his wife's testimony at the August 2013 hearing that he continues to get recurrences of bronchial pneumonia since he was first treated for it in service.  His wife testified that he usually gets pneumonia once a year.  

The VA and private treatment records, as well as the testimony evidence, are certainly new, in that they were not previously of record.  The credibility of this evidence must be presumed for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and its probative weight in relation or comparison to other evidence may not be assessed for reopening purposes.  The treatment records and testimony provide a current diagnosis of recurrent pneumonia after service.  

Since the lack of evidence of current pneumonia or residuals of pneumonia was the basis for the denial of the claim in the prior decision, this new evidence relates to an unestablished fact necessary to substantiate the claim and is material.  Accordingly, new and material evidence has been received to reopen the claim of service connection for pneumonia, and reopening the claim is warranted.  See 38 C.F.R. § 3.156(a).

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996).  

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence; that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

The lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  In this role, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

Pneumonia

The Veteran contends that he was first diagnosed and treated for pneumonia during boot camp in service and has experienced recurrences of bronchial pneumonia since service.  

As new and material evidence has been submitted to reopen the Veteran's claim for service connection for pneumonia, it must be considered on the merits.  

As noted previously, service treatment records reflect treatment for bronchial pneumonia in December 1963 and for lobar pneumonia in November 1964.  There are no subsequent in-service complaints, findings, treatment or diagnoses of pneumonia.  

An April 1968 VA examination was conducted shortly after service.  While showing an assessment of history of pneumonias and manifestations suggestive of pleurodyniat, the report included chest x-ray studies that revealed clear lung fields and were negative for evidence of pneumonia.  

Post-service VA and private treatment records reflect that the Veteran gave a history of recurrent pneumonia since service as early as February 2005.  An undated questionnaire signed by the Veteran indicated he had been treated for pneumonia in service and after service in 1976.  

A March 2013 VA examination report notes the Veteran's history of pneumonia in service, as well as diagnosed bronchiectasis since August 2003, and his history of recurrent pneumonia.  However, the examiner opined that the Veteran's recurrent pneumonia was less likely than not incurred in or caused by his documented pneumonia in service.  The examiner stated that pneumonia is an acute process and not in and of itself considered a chronic condition.  The examiner noted that the Veteran's prior episodes of pneumonia had resolved and noted that there were no findings of an acute or chronic pulmonary process at the time of the examination.  

Although, he is competent to report on the onset and continuity of his current symptoms, to the extent the Veteran asserts a causal relationship between any current recurrent episodes of pneumonia and his service, an etiological opinion is not a question that can be competently answered by him as a lay person; such falls far outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1372.  As the Veteran's statements are not competent evidence regarding the etiology of any recurrent pneumonia, the Board need not address credibility.  

While post-service treatment records repeatedly note the Veteran's stated history, the claims file, in fact, contains no competent medical evidence etiologically linking the Veteran's history of recurrent pneumonia to his service, or any incident therein.  The March 2013 VA examiner specifically found it less likely than not that the Veteran's recurrent pneumonia was related to his service or any incident therein, noting that pneumonia was an acute process that resolves and that there was no evidence of an acute or chronic pulmonary process at the time of the examination.

Although it may be intuitive to a lay person that subsequent bouts of pneumonia may be related to, or part of, a previous episode of pneumonia, the expert medical professional determined that this is not the case.  Instead, the medical opinion reflects that the Veteran's post-service episodes of pneumonia, including any during the pendency of the claim, are not related to his in-service pneumonia because the episodes are acute processes.  The Board finds this expert opinion to be persuasive as it finds support in the record and is explained with a convincing rationale.  Thus, the Board finds that any current recurrences of pneumonia are not related to service or any incident therein.

As the preponderance of the evidence is against the claim of service connection for pneumonia, there is no doubt to be resolved; and service connection for pneumonia is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bronchiectasis

The Veteran contends that his diagnosed bronchiectasis is the result of his recurrent pneumonia, first diagnosed and treated in service, and that service connection should be granted on a secondary basis.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.

Service treatment records are negative for complaints, findings, treatment or diagnoses for bronchiectasis.  

Although the March 2013 VA examiner found no evidence of bronchiectasis or any other acute or chronic pulmonary process, VA treatment records indicate a diagnosis of bronchiectasis as early as August 2003, more than 35 years after the Veteran's discharge from service.  There is no competent evidence of record linking any such disability to his service.

The record does not tend to even reasonably raise the theory of direct service connection.  The Veteran expressly contended that service connection is warranted on a secondary basis.  To the extent the RO considered direct service connection, the Board also concludes that service connection is not warranted on a direct basis for bronchiectasis as the evidence does not show that it had its onset during, or is otherwise related to, the Veteran's service.

To the extent that the Veteran asserts his diagnosed bronchiectasis was caused or aggravated by his pneumonia, his recurrent pneumonia is not found to be a service-connected disability as detailed above.  Therefore, there is no basis for establishing service connection for bronchiectasis on a secondary basis as secondary service connection presupposes that the primary disability is service connected.

As the preponderance of the evidence is against the claim of service connection for bronchiectasis, there is no doubt to be resolved; and service connection for bronchiectasis is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The Veteran's claim of service connection for pneumonia is reopened; to this limited extent, the appeal of this issue is granted.  

Service connection for pneumonia is denied.  

Service connection for bronchiectasis is denied.  


REMAND

The Veteran contends that he has a dental disability, namely the loss of teeth with resultant dental prosthesis, as a result of service.  During his August 2013 hearing, the Veteran testified that four of his front teeth were pulled out in boot camp and he has had to wear a partial plate since then.  He submitted records from a private dentist, indicating extensive dental work from April 1999 to September 2011.  However, he indicated that the associated detailed treatment records were no longer available.  

An August 1968 rating decision awarded service connection for treatment purposes for teeth numbers 4, 20, 21, 23, 28 and 29.  It is unclear whether the Veteran received VA dental treatment.  There are no VA treatment records in the claims file indicating that he did from that time period.  Any VA dental treatment records should be obtained on remand.  Additionally, any private dental treatment records that are not already associated with the claims file should be requested.

The Veteran's service treatment records do reflect that teeth numbers 2, 7, 9, 10, 14, 19 and 31 were extracted within a month of his enlistment in service and that he received ongoing dental treatment afterwards.  His November 1967 separation examination revealed that missing teeth numbers 7, 9 and 10, had been replaced by dentures.  

To date, no examination has been conducted with respect to this issue.  The Veteran must be afforded a VA examination to determine the nature of his dental disability, and for an opinion as to whether it is at least as likely as not that such disability was incurred in or otherwise related to service.  

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381.  As noted in the introduction, a dental claim for treatment purposes has already been referred to VHA by the AOJ.  Otherwise, dental disabilities are compensable for rating purposes under 38 C.F.R. § 4.150 (Schedule of ratings-dental and oral conditions).  Such disabilities include impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of the maxilla or mandible.  38 C.F.R. § 4.150 (Diagnostic Codes 9900-9916) (2013).  Thus, the VA examination should focus on whether the Veteran has a dental disability for which compensation may be granted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA dental treatment records, dating from 1968, if available.  

2.  Ask the Veteran to identify all medical providers who have treated him for any dental disabilities.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claim folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

3.  Thereafter, schedule the Veteran for a VA dental examination.  The entire claims file, to include any electronic files, is to be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner must identify any current dental conditions, to include any tooth loss, and determine whether it is at least as likely as not that any identified condition is related to trauma during the Veteran's active military service.  The examiner must further determine whether there is loss of substance of body of the maxilla or mandible.  The VA examiner must discuss the Veteran's history of in-service tooth extractions and the resultant partial dentures.

A complete rationale for all opinions expressed must be provided.  

4.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


